DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.  
Claims 10, 15, 17 and 22 have been amended.  Claims 1-9 remain withdrawn, and claims 10 and 15-22 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the rejection of claim 22 under 35 USC 112(b) set forth in the prior Office action, as this claim has been amended to make clear how it further limits claim 10.  However, claims 10 and 15-22 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 1-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or November 9, 2018.
Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed October 22, 2020 (hereinafter “the Declaration”) is insufficient to overcome the rejections of claims based upon Ventura and Slovak (claims 10 and 17-22), and Ventura, Slovak, and Halling (claims 15-16), as set forth in the last Office action.  The Declaration is addressed below following the rejections applied against the amended claims (as the Declaration refers to and relies upon new limitations present in the amended claims).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18-22 (dependent from claim 10), 15 and 16 (dependent from claim 15), and 17 are indefinite over the recitation in independent claims 10, 15 and 17, respectively, of the language “such that a specific end of the first locus-specific hybridization probe that comes closest to the first chromosome segment hybridizes with 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10 and 17-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Ventura (Journal of Molecular Diagnostics 8(2):141 [2006]; previously cited) in view of Slovak (Cancer Detection and Prevention 26:171 [2002]; previously cited).
Ventura teach that fluorescence in situ hybridization (FISH) using locus-specific probes may be employed in well-established methods for diagnosing and assessing lymphoid cancers, providing examples of several chromosomal aberrations (and particularly translocations) that may be assessed by such methods, and providing an overview of how both dual-fusion probe pairs and break-apart probe pairs may be used successfully in such methods (see entire reference, particularly page 141-145, including Tables 1-2 and Figures 1-2).  Ventura disclose that both dual-fusion and break apart locus specific probe pairs produce separate (such as red and green) and/or fusion (such as yellow) signals depending upon the structure of the underlying chromosomes being analyzed (again see pages 143-144 and Figure 1).  Thus, Ventura teaches several types of locus-specific probe pairs having the characteristics of the first and second probe pairs with respect to specificity and orientation relative to one another, and with respect to the need to provide labels that produce both separate and fusion signals to achieve detection during use in FISH.  With further regard to the new claim limitations stating “such that a specific end of the first locus-specific hybridization probe that comes closest to the first chromosome segment hybridizes with a first base that has a distance of 0 to 1 Mbp from the first chromosome segment, and a specific end of the second 
However, Ventura do not teach: a) combinations comprising four such probes (i.e., two pairs of such probes), or more, in a common composition; and b) the particular type of label combinations specified in each of the independent claims (both of which are 
Slovak teaches that conventional FISH assays “reliably target one to three probes in a single hybridization”, but that combinatorial fluorescence approaches using additional probes (as taught by Slovak) allows for the detection of “more than three chromosomal or gene targets” simultaneously and thereby increases “the overall power of molecular cytogenetics by permitting detection of multiple genetic aberrations at the single cell level” (see entire reference, particularly the abstract).  Slovak exemplifies the simultaneous use of multiple panels of six probes including both single and combined fluorescent labels (and thus of sets comprising four probes) in which probes labeled in the following manner are employed together:  Cy5.5 alone; Spectrum orange alone; Texas red alone; Cy5.5/spectrum orange combination; Spectrum green alone; Cy5.5/spectrum green combination (Table 1, panel 2); Cy5.5/Spectrum green combination; spectrum green alone; Texas red/Cy5.5 combination; Texas red alone; Cy5.5 alone; spectrum orange alone (Table 1) (see pages 171-173, left column).  It is noted that each of these panels taught by Slovak includes combinations of label types meeting the requirements of the claims in use together within a single assay, and that Slovak report successful detection of both translocations and other abnormalities (pages 173, right column-177, left column).  Slovak state that benefits of their simultaneous use of multiple probes include “internal confirmation of suspected losses or gains, increases [in] the information gained from each assay, and most importantly, increases [in] the clinical utility of the assay” (page 177, left column). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and probe compositions of Ventura so as to have employed combinatorial labeling as taught by Slovak when labeling probes for use together, and further to have employed combinations of such probe pairs labeled using any of the labels and label combinations taught by Slovak, including such labels and combinations as are specified in the claims (which is one alternative among those disclosed by Slovak, as Slovak teach the use of each of spectrum orange, spectrum green, and Texas red alone and in combination with Cy5.5, in the same panels and assays together [as discussed above]).  An ordinary artisan would have been motivated to have made such a modification for any and all of the benefits of such a modification taught by Slovak, including facilitating detection of more than three target sequences simultaneously, increased overall power/information gained from each assay, and increased clinical utility of each assay.  With further regard to independent claim 17, which recites the intended use of “diagnosis and/or prognosis of illnesses that are connected with chromosome abnormalities, wherein the illnesses are selected from the group consisting of carcinomas, sarcomas and/or leukemias”, it is noted that the compositions suggested by Ventura in Slovak could clearly be employed in some manner in such methods, which is sufficient to meet the requirements of the claim (which is directed to a composition comprising the specified probes, not a method in which that composition must be employed in any particular way).
With further regard to dependent claim 18, Ventura clearly teaches probe pairs flanking multiple chromosome breakpoint regions, and the combination of Ventura in 
	(As the reply of October 22, 2020 provides a combined traversal of the prior art rejections, the response to those remarks is provided below following all rejections.)
Claims 15-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Ventura in view of Slovak, as applied to claims 10 and 17-22, above, and further in view of Halling (US 2012/0141991 A1 [7 June 2012]; previously cited).
The relevant teachings of Ventura and Slovak are set forth in the preceding paragraph.  While Ventura in view of Slovak suggests compositions comprising probe in situ hybridization” (as discussed above), neither Ventura nor Slovak discloses a kit comprising such probe pair combinations.  
Halling discloses numerous different multi-probe sets of locus-specific FISH probes for use together in cancer detection (see entire reference), and further teach that such probe sets may be packaged together (along with other reagents and instructions for use of the probes) into kits (see paragraph 30).  Halling states that such kits are “useful” and that they “may be used in practicing the methods of the present invention” (paragraph 30).  In view of Halling’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have packaged the compositions suggested by Ventura in view of Slovak into kits.  An ordinary artisan would have been motivated to have packaged such compositions into kits (along with instructions and other materials for their use) simply by Halling’s teaching that such kits are useful for practice methods such as those suggested by Ventura in view of Slovak.  (Additionally, it is noted that an ordinary artisan would have readily recognized the benefit of convenience in providing all materials for use together in a method in kit form.)  Regarding dependent claim 16, it is reiterated that such compositions are suggested by the teachings of Ventura in view of Slovak, as discussed in the preceding paragraph
The reply of October 22, 2020 traverses the rejections under 35 USC 103 on the following grounds.

Turning to the Declaration itself, the Declaration also focuses on the more particular language related to “flanking” a chromosome segment that is provided in the amended claims and the “critical importance of this feature” (Declaration paragraph 3).  The Declaration urges that none of the cited references disclose “probes that bind to a chromosome at a specific distance from the chromosome region in which aberrations are expected to occur”, and that “this distance is important to the successful detection of chromosomal abnormalities”, explaining why this is the case (Declaration paragraph 4).  The Declaration describes benefits of such probes in avoiding both signals “that are impossible to analyze” (in a case when probes are “directed to a locus within the chromosome region in which aberrations are expected to occur”), and unclear (in cases of “increasing distance between the targeted chromosome region and the hybridization probe’s binding site” (Declaration paragraph 4).  
These arguments (of both the Reply and the Declaration) have been fully considered but are not persuasive for the following reasons.  First, it is noted that the new claim language discussed in both the Reply and the Declaration is addressed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634